Citation Nr: 1129201	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left post-operative bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1980, and from May 1987 to May 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2005 and December 2006 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2011 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.



FINDINGS OF FACT

Throughout the rating period on appeal, the evidence has demonstrated unilateral hallux valgus with resection of the metatarsal head, but there has been no indication of malunion or nonunion of the tarsal or metatarsal bones, hammer toe, metatarsalgia, or flatfoot.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for a left post-operative bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

A letter was sent to the Veteran in December 2004, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  It described what the evidence should show, including how the claimed disability had worsened in severity.  Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran in December 2005 does not appear to fully satisfy the requirements of Dingess or Vasquez-Flores, in that it did not describe how VA determined disability ratings and effective dates, nor did it specify that the evidence should show how the disability affected the Veteran's employment and earning capacity.  Therefore, to this extent, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied solely by various post-decisional communications.  See Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 376.


In this case, a letter was sent to the Veteran in July 2008 describing how VA determines disability ratings and advising him that the Board would consider evidence showing how his disability affects his employment and daily life.  The claim was subsequently re-adjudicated in the March 2009 SSOC.  In addition, the June 2005 and December 2006 rating decisions, January 2007 SOC, and March 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Vasquez-Flores have been satisfied, and any error in notice is non-prejudicial.

As to VA's duty to assist, VA obtained treatment records from the West Los Angeles (LA) VA Medical Center (VAMC).  The RO requested a VA examination in December 2004, but the Veteran stated that he could not make to the appointment as he was attending school.  The Board finds that a VA examination is not necessary in this case, as there is sufficient current medical documentation in the claims file to enable the Board to make a determination.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Moreover, the Veteran has not requested a new VA examination or stated that one was necessary to ascertain the current severity of his foot disability.  

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Rather, it appears further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  In addition, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability has been evaluated under the Schedule of Ratings for the Musculoskeletal System, found in 38 C.F.R. § 4.71a.  Specifically, his disability was evaluated under Diagnostic Code (DC) 5280, which addresses unilateral hallux valgus.  Under that DC, a 10 percent evaluation is assigned when there is an operation with resection of the metatarsal head, or when the condition is severe, if equivalent to amputation of the great toe.  

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was awarded service connection for a left post-operative bunionectomy in a January 1981 rating decision.  A zero, or non-compensable, evaluation was assigned, effective from August 18, 1980, the day after his separation from service.  The RO subsequently increased the evaluation to 10 percent, effective from June 26, 2000.  

Then, in November 2004, the Veteran filed a request for an increased rating.  The RO denied the claim in the June 2005 and December 2006 rating decisions that are the subjects of this appeal.  

The Board will first consider the medical evidence pertinent to the period on appeal to determine whether an evaluation in excess of 10 percent is warranted.  

In December 2005, the Veteran presented to the VAMC with complaints of left toe pain.  He had a bunionectomy in 1980, and since then, it had grown back.  He had severe pain for one year at the bunion site that radiated to the plantar aspect of his foot, and it was affecting his ambulation.  The pain was constant, and was exacerbated when walking.  He said he had drained the area with a needle, and pus came out.  

The doctor observed a 3 by 3 centimeter mass on the medial aspect of the great toe.  It was indurated and swollen, but not erythematous.  There was tenderness to palpation along the great toe.  Active range of motion was minimal and passive range of motion was slightly more, but the Veteran reported severe pain on manipulation.  X-rays showed no evidence of acute left foot osseous injury, a moderate hallux valgus deformity, and an old trauma with a small bony fragment adjacent to the medical aspect of the base of the proximal phalanx of the great toe.  The doctor assessed hallux valgus with possible bursitis.  Attempts were made to drain the great toe indurated mass, but no discharge was drawn out.  A revision of bunionectomy was scheduled for February.  

The revision of the left first toe bunionectomy was performed in February 2006, as scheduled.  Operative notes stated that a chevron osteotomy was performed one centimeter distal to the tarsometatarsal joint.  

At a follow-up visit a week later, it was noted that part of the first metatarsal was excised.  The Veteran was doing well until the day prior when he had a ground-level fall.  He was seen in urgent care and diagnosed with a contusion.  The surgical sutures were in place and the wound was dry and intact.  

In March 2006, the Veteran complained of pain throughout his foot.  The sutures remained intact, and there was no evidence of infection.  X-rays showed that the hardware was in place in the first metatarsal, and the osteotomy site was healed.  

In May 2006, the Veteran was referred for physical therapy and hardware was removed.  His pain was improved, and he was wearing a walking boot.  

In August, he reported mild pain at the toe, but he was continuing to work with a physical therapist and was participating in a work program.  He asked for a restriction on walking and standing due to pain with prolonged activity.  However, the pain was improved as compared to prior to the surgery.  He had decreased sensation at the big toe for the past 3 weeks.  On examination, the left foot incisions were healed.  There was decreased sensation to the left dorsal and plantar aspects of the big toe, and mild pain with range of motion of the first metatarsophalangeal (MTP) joint.   The doctor stated he could resume activities as tolerated.  

In March 2007, the Veteran reported pain at a level of 7 out of 10 in severity, most severe at the MTP joint.  He wore hard-soled shoes and had completed physical therapy with slight improvement.  The incisions were well-healed.  There was mild tenderness to palpation at the first MTP joint and tarsometatarsal joint, worse with axial loading.  Dorsal flexion was 25 degrees, and plantar flexion was 15 degrees.  Strength was 4+ out of 5, decreased from pain with range of motion.  X-rays showed good alignment, but slight joint space narrowing at the first MTP joint.  The doctor explained that the definitive treatment of first MTP joint pain was a fusion, but the Veteran did not wish to have another surgery.  

At his 2011 Travel Board hearing, the Veteran testified that if he did not wear appropriate shoes, he walked with a limp because his metatarsal bone was inflamed.  He could not bend the toe at the joint due to pain, so he walked with a flat foot regardless of what type of shoe he wore.  He had discomfort while walking, and mobility was limited.    

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of an evaluation in excess of 10 percent for a left post-operative bunionectomy.  

As noted above, the Veteran's disability was evaluated under DC 5280, which addresses unilateral hallux valgus.  A 10 percent evaluation is the maximum available evaluation under that particular DC, so DC 5280 does not allow for an increased rating.  

The Board has considered whether there are any other diagnostic codes that would allow for a higher evaluation.  There is no evidence of malunion or nonunion of the tarsal or metatarsal bones, so DC 5283 does not apply.  There is no evidence of hammer toe, so DC 5282 does not apply.  DC 5281 addresses severe unilateral hallux rigidus, which is to be rated as hallux valgus, severe, under DC 5280.  As mentioned above, a 10 percent evaluation is assigned when there is severe hallux valgus, so that diagnostic code does not allow for a higher evaluation.  There is no evidence of metatarsalgia, so DC 5279 does not apply.  Finally, although the Veteran complained that he walked with a flat foot, he explained this by stating that he was unable to bend his toe secondary to pain.  Thus, DC 5276, which addresses acquired flatfoot, does not apply, as this refers to a specific and separate condition.  

The Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   As noted above, the Veteran reported pain on range of motion testing, and stated he was unable to bend his toe secondary to pain.  However, the Board finds that a higher rating than that already assigned is not warranted based on complaints of pain, as the 10 percent rating takes this pain into account.   

In addition to the foregoing, the Board has considered whether the Veteran's service-connected left post-operative bunionectomy warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, although the Veteran reported that he had not been employed for some time at the 2011 hearing, there is no indication that his foot disability has prevented him from seeking or maintaining employment.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

ORDER

Entitlement to an evaluation in excess of 10 percent for a left post-operative bunionectomy is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


